DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent No. 7,421,458 B1) in view of Thomas et al. (U.S. Patent No. 6,460,052 B1).
Regarding claim 1, Taylor teaches a method comprising: 
receiving a selection of an extraction, transport, transformation, and loading (ETL) tool object from which a user wants to create a partial tag or label (Taylor teaches the object view history command is used to view the history of all changes to a specific object in the repository, see, e.g., FIG. 3, the information displayed for each version of the object, object type, object name, folder name, last saved time, object version number, user that made the changes, computer name where the changes were made, check in comments, and all Labels that have been applied to the selected version of the object, from the view history window, the user can select one or more version of an object, export to XML file, apply Label, add to deployment group, and purge version, col. 4, line 9-22); 
locking a relational database repository of the ETL tool by maintaining a lock flag before starting a partial sync process (users are required to check out an object before they can modify a version object, before an object can be modified, a Write-intent lock must be obtained, if the lock cannot be obtained, the user is not allowed to modify the object, once an object has been changed, the object must be checked in to make the changes visible to all users in the repository, thus, to publish the changes they have just made, users will be required to check in their changes, Fig. 14 shows a dialog box that is displayed to users upon check in, this dialog box prompts users to enter check in comments in the comment box provided, these comments and the identity of the user that made the changes will be recorded with the new version of the object, col. 3, line 61-67 and col. 4, line 1-6);
disabling all version management operations so that no user can perform version management operations during the partial sync process (users are required to check out an object before they can modify a version object, before an object can be modified, a Write-intent lock must be obtained, if the lock cannot be obtained, the user is not allowed to modify the object, once an object has been changed, the object must be checked in to make the changes visible to all users in the repository, thus, to publish the changes they have just made, users will be required to check in their changes, Fig. 14 shows a dialog box that is displayed to users upon check in, this dialog box prompts users to enter check in comments in the comment box provided, these comments and the identity of the user that made the changes will be recorded with the new version of the object, col. 3, line 61-67 and col. 4, line 1-6; the recorded check out and check in times of each object allow the system to keep track the relationship between various versions of the complex objects that are referencing each other, col. 8, line 51-54);
identifying dependent objects of the selected ETL object based on dependency calculations (col. 12, line 56-67, col. 14, line 30-32, finding the dependencies object accordingly).
Taylor does not explicitly disclose: detecting version-controlled child objects of any container objects that are modified, deleted, moved, or renamed in the ETL tool; performing a synchronization of the modified, deleted, moved, or renamed version-controlled child objects with a version control system (VCS) repository, which will also create a new version of the modified, deleted, moved, or renamed version-controlled child objects; creating a version of a container object if any of the version-controlled child objects have been modified, deleted, moved, or renamed, or if a parent container object itself is modified, deleted, moved, or renamed in the relational database repository; adding all non-version-controlled objects present in the ETL tool to the VCS repository.
Thomas teaches:
detecting version-controlled child objects of any container objects that are modified, deleted, moved, or renamed in the ETL tool (Fig. 1, col. 6, line 6-13, col. 7, line 1-3, col. 13, line 50-63,  for each repository object,  a version set of object version is maintained along with the history of succession, branching and merging; allowing network of complex component dependencies in an application to be explicitly recorded and maintained under version control; whenever the object is checkout, the version control mechanism generate a new version of the object; once the use has completed the changes, the object may be checked back in the repository, that specific version can no longer be modified); 
performing a synchronization of the modified, deleted, moved, or renamed version-controlled child objects with a version control system (VCS) repository, which will also create a new version of the modified, deleted, moved, or renamed version-controlled child objects (Fig. 1, col. 7, line 1-3, col. 13, line 50-63, whenever the object is checkout, the version control mechanism generate a new version of the object; once the use has completed the changes, the object may be checked back in the repository, that specific version can no longer be modified, if user want to make additional changes, that will cause another version of the object to be generated, noted, as the object being modified/changed, it will save under new version and that version can no longer be changed; if the additional changes being made, it will created a new version for the additional changes; also see col. 6, line 6-13, which read on performing a synchronization of the modified, deleted, moved, or renamed version-controlled child objects with a version control system (VCS) repository, which will also create a new version of the modified, deleted, moved, or renamed version-controlled child objects as claimed);
 creating a version of a container object if any of the version-controlled child objects have been modified, deleted, moved, or renamed, or if a parent container object itself is modified, deleted, moved, or renamed in the relational database repository (col. 6, line 46-60, col. 9, line 38-55, generated based on schema wherein the version control mechanism generate a copy of each table and respectively adds genealogy IDs and version IDs to create a group of version control tables, in registering schema, additional version history information, such as when the object was created, wo has modified the object, when the object was modified, etc.; objects version can be identified as being the same family with same genealogy ID; also see col. 6, line 6-34; alternatively, “…if any of the version-controlled child objects have been modified, deleted, moved, or renamed, or if a parent container object itself is modified, deleted, moved, or renamed in the relational database repository” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section I (C)); 
adding all non-version-controlled objects present in the ETL tool to the VCS repository (Fig. 5, col. 11, line 54-67, col. 12, line 1-35, the non-versioned schema may have been previously created by or for an existing tool; submitting for registration; identifying and read the database information; the repository metadata is populated to include the identified database object information; the generated database structure include tables that contain added version columns, a view with version and access control context structure, triggers that are associated with the tables to implement the version control operations; the information based on the new version controlled objects is stored within the generated database structure).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include detecting version-controlled child objects of any container objects that are modified, deleted, moved, or renamed in the ETL tool; performing a synchronization of the modified, deleted, moved, or renamed version-controlled child objects with a version control system (VCS) repository, which will also create a new version of the modified, deleted, moved, or renamed version-controlled child objects; creating a version of a container object if any of the version-controlled child objects have been modified, deleted, moved, or renamed, or if a parent container object itself is modified, deleted, moved, or renamed in the relational database repository; adding all non-version-controlled objects present in the ETL tool to the VCS repository into versioning objects of Taylor.
Motivation to do so would be to include detecting version-controlled child objects of any container objects that are modified, deleted, moved, or renamed in the ETL tool; performing a synchronization of the modified, deleted, moved, or renamed version-controlled child objects with a version control system (VCS) repository, which will also create a new version of the modified, deleted, moved, or renamed version-controlled child objects; creating a version of a container object if any of the version-controlled child objects have been modified, deleted, moved, or renamed, or if a parent container object itself is modified, deleted, moved, or renamed in the relational database repository; adding all non-version-controlled objects present in the ETL tool to the VCS repository to provide a configuration management system in which versioning of software components can be performed at finer and coarser granularities than is provided by the conventional file-based versioning systems (Thomas, col. 2, line 49-53).
Taylor as modified by Thomas further teach:
unlocking the relational database repository of the ETL tool after the partial sync process has been completed (Taylor teaches a database versioning system that allows check out and check in of objects as well as viewing the history of all changes to an object in the repository, col. 3, line 52-55; users are required to check out an object before they can modify a version object, before an object can be modified, a Write-intent lock must be obtained, if the lock cannot be obtained, the user is not allowed to modify the object, once an object has been changed, the object must be checked in to make the changes visible to all users in the repository, thus, to publish the changes they have just made, users will be required to check in their changes, Fig. 14 shows a dialog box that is displayed to users upon check in, this dialog box prompts users to enter check in comments in the comment box provided, these comments and the identity of the user that made the changes will be recorded with the new version of the object, col. 3, line 61-67 and col. 4, line 1-6, before an object can be modified, it must be checked out, only one version of an object may be checked out at a time, to check in a new version of object, the new version of object is saved, the new version’s status is updated indicate it is visible, col. 5, line 63-67, noted, check in for changes to be recorded to allow object can be checked out since only one version of an object may be checked out at the time, which is interpreted as unlock after the partial sync process has been completed).
As per claims 7 and 13, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent No. 7,421,458 B1) in view of Thomas et al. (U.S. Patent No. 6,460,052 B1), further in view of Lin et al. (U.S. Pub. No. 2016/0004718 A1).
Regarding claim 2, Taylor as modified by Thomas teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose updating version information in a version table for renamed or moved objects, after such objects have been synced up with the VCS Repository.
Lin teaches updating version information in a version table for renamed or moved objects, after such objects have been synced up with the VCS Repository (sending synchronization update containing these changes for file Z directly to cloud controller, this synchronization update includes what is essentially an incremental metadata snapshot that only includes changes for file Z and an updated file version identifier of file Z, cloud controller applies this snapshot to its store metadata to bring file Z up to date, paragraph [0116], line 31-37; cloud controllers may also be configured to send change notification messages for namespace operations (e.g., when a file is created, deleted, or renamed) in addition to data operations (such as file writes), paragraph [0083], line 1-4; the distributed filesystem metadata maintained for each file on each cloud controller includes version information that tracks how that file has changed overtime (e.g., one or more of a timestamp, file size, version identifier,etc.), cloud controllers track and update the version information for files overtime as changes are received for each file, paragraph [0115], line 5-11).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include updating version information in a version table for renamed or moved objects, after such objects have been synced up with the VCS Repository into versioning objects of Taylor.
Motivation to do so would be to include updating version information in a version table for renamed or moved objects, after such objects have been synced up with the VCS Repository to address issue with set of inherit risks and overhead in regard to cloud-based storage (Lin, paragraph [0005], line 8-9).
As per claims 8 and 14, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2 and are similarly rejected.
Claims 3-6, 9-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent No. 7,421,458 B1) in view of Thomas et al. (U.S. Patent No. 6,460,052 B1) and Lin et al. (U.S. Pub. No. 2016/0004718 A1), further in view of Sinha (U.S. Pub. No. 2004/0064488 A1).
Regarding claim 3, Taylor as modified by Thomas and Lin teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose removing rows present in the version table that correspond to any object marked as deleted, after the deleted objects are synced up with the VCS Repository.
Sinha teaches removing rows present in the version table that correspond to any object marked as deleted, after the deleted objects are synced up with the VCS Repository (for every rename of source file and delete of source file, a record is entered in the file system monitor log, a monitor log detector which includes a process in user mode is constantly monitoring creation of file system monitor log (since the file system request monitor is going to delete the file system monitor log after every synchronization, if the file system monitor log exists that implies that there are certain files which belong to the file system monitor list which have changed and we need to synchronize), paragraph [0019], line 28-37, noted, the deletion of monitor log file after synchronization of deleted object implies removing rows present in the version table that correspond to any object marked as deleted, after the deleted objects are synced up with the VCS Repository).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include removing rows present in the version table that correspond to any object marked as deleted, after the deleted objects are synced up with the VCS Repository into versioning object of Taylor.
Motivation to do so would be to include removing rows present in the version table that correspond to any object marked as deleted, after the deleted objects are synced up with the VCS Repository to address a need to back up user computer data as the use is changing the computer source document, particularly if the user data is critical (Sinha, paragraph [0002], line 5-7).
Regarding claim 4, Taylor as modified by Thomas, Lin and Sinha teach all claimed limitations as set forth in rejection of claim 3, further teach creating a new version of any remaining modified version-controlled child objects (Thomas, Fig. 1, col. 7, line 1-3, col. 13, line 50-63, whenever the object is checkout, the version control mechanism generate a new version of the object; once the use has completed the changes, the object may be checked back in the repository, that specific version can no longer be modified, if user want to make additional changes, that will cause another version of the object to be generated, noted, as the object being modified/changed, it will save under new version and that version can no longer be changed; also see col. 6, line 6-13). 
Regarding claim 5, Taylor as modified by Thomas, Lin and Sinha teach all claimed limitations as set forth in rejection of claim 4, further teach comprising updating version information of any container object in the version table that is maintained in the relational database repository of the ETL tool (Lin teaches sending synchronization update containing these changes for file Z directly to cloud controller, this synchronization update includes what is essentially an incremental metadata snapshot that only includes changes for file Z and an updated file version identifier of file Z, cloud controller applies this snapshot to its store metadata to bring file Z up to date, paragraph [0116], line 31-37; cloud controllers may also be configured to send change notification messages for namespace operations (e.g., when a file is created, deleted, or renamed) in addition to data operations (such as file writes), paragraph [0083], line 1-4; the distributed filesystem metadata maintained for each file on each cloud controller includes version information that tracks how that file has changed overtime (e.g., one or more of a timestamp, file size, version identifier,etc.), cloud controllers track and update the version information for files overtime as changes are received for each file, paragraph [0115], line 5-11; in conjunction with the version control table taught by Thomas, Fig. 3, it teaches updating version information of any container object in the version table that is maintained in the relational database repository of the ETL tool as claimed).
Regarding claim 6, Taylor as modified by Thomas, Lin and Sinha teach all claimed limitations as set forth in rejection of claim 5, further teach updating version information of any container object in the version table that is maintained in the relational database repository of the ETL tool (Lin teaches sending synchronization update containing these changes for file Z directly to cloud controller, this synchronization update includes what is essentially an incremental metadata snapshot that only includes changes for file Z and an updated file version identifier of file Z, cloud controller applies this snapshot to its store metadata to bring file Z up to date, paragraph [0116], line 31-37; cloud controllers may also be configured to send change notification messages for namespace operations (e.g., when a file is created, deleted, or renamed) in addition to data operations (such as file writes), paragraph [0083], line 1-4; the distributed filesystem metadata maintained for each file on each cloud controller includes version information that tracks how that file has changed overtime (e.g., one or more of a timestamp, file size, version identifier,etc.), cloud controllers track and update the version information for files overtime as changes are received for each file, paragraph [0115], line 5-11; in conjunction with the teaching of Thomas, Fig. 3, col. 6, line 46-60, col. 9, line 38-55, generated based on schema wherein the version control mechanism generate a copy of each table and respectively adds genealogy IDs and version IDs to create a group of version control tables, in registering schema, additional version history information, such as when the object was created, who has modified the object, when the object was modified, etc.; objects version can be identified as being the same family with same genealogy ID; also see col. 6, line 6-34, it teaches updating version information of any container object in the version table that is maintained in the relational database repository of the ETL tool as claimed).
As per claims 9-12, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 3-6 respectively and are similarly rejected.
As per claims 15-18, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 3-6 respectively and are similarly rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168